Exhibit 10.4
(VERICHIP LOGO) [d56950d5695001.gif]

May 15, 2008
William J. Caragol
c/o VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
Dear Bill:
          VeriChip Corporation, a Delaware corporation (the “Company”), desires
to retain your executive services for the period following the Company’s sale of
Xmark Corporation, a corporation governed under the laws of Canada and the
Company’s wholly-owned subsidiary (“Xmark”), to The Stanley Works, a Connecticut
corporation (“Stanley”) (such sale being referred to herein as the “Xmark
Transaction”). Your services will include service as the Company’s President and
Chief Financial Officer and any other responsibilities that the Company’s Board
of Directors and you determine to be reasonable in the future.
          All of the compensation-related plans (other than that certain
VeriChip Corporation Executive Management Change in Control Plan among the
Company, you, Daniel A. Gunther and Michael J. Feder, dated March 2, 2007 (the
“Change in Control Plan”) currently in place between you and the Company will
remain the same, except as noted below.

  1.   Salary – Your salary will remain $203,500, paid on a bi-weekly basis,
subject to normal tax withholdings.     2.   Term – This letter agreement will
continue on a month-to-month basis, and either party may terminate this letter
agreement upon 30 days’ prior written notice to the other party.     3.  
Incentive Compensation – As incentive for achieving the maximum distribution to
stockholders of the Company, you will receive a bonus of $50,000 if the total
distributed cash or equity value to such stockholders is at least $21.5 million.
For all amounts over $21.5 million, you will receive a cash bonus equal to 4% of
the amount that exceeds $21.5 million. For example, if the total cash or equity
value distributed to stockholders of the Company is $25.25 million, you will
receive $200,000 (i.e., $50,000 + $150,000). Your rights and interest in the
incentive plan set forth in this Section 3 will be absolute, regardless of your
employment status at the time of the final cash or equity distribution, provided
that the Company does not terminate this letter agreement for cause, with said
cause being defined as a conviction of a felony or your being prevented from
providing services under this letter agreement as a result of your violation of
any law, regulation and/or rule. Notwithstanding anything herein to the
contrary, the incentive compensation provided under this Section 3 shall not
exceed US$200,000 in the aggregate.     4.   Benefits – All health benefits that
are currently in place will remain in effect throughout the term of your
employment (whether full-time or part-time). In the event that this letter
agreement is terminated by the Company at any time, your health benefits will be
paid for by the Company until the earlier to occur of (a) the expiration of the
three-month period following the end of your full-time or part-time employment,
(b) your employment by a company that provides health benefits or (c) the date
the escrow arrangement in connection with the Xmark Transaction is terminated.  
  5.   Termination – In the event that this letter agreement is terminated by
the Company at any time, then the Company will pay three months of continuing
salary as severance, payable on or before the 30th day of the Company’s
termination notice.     6.   Equipment – You will be entitled to keep the
laptop, printer and monitor that you currently use. All Company files on your
laptop are the property of the Company and shall be returned to the Company upon
the termination of this letter agreement.





--------------------------------------------------------------------------------



 



  7.   Waiver/Release – You hereby make the following promises:

  a.   Upon the signing of the stock purchase agreement in connection with the
Xmark Transaction, you agree that you hereby waive any right you have to recover
any severance payment, change of control payment, bonus or success fee, or
constructive termination payment under any other agreement or plan of the
Company, other than (i) as provided herein and (ii) as contemplated under the
Change in Control Plan. You acknowledge that this letter agreement supersedes
any entitlement you may have had to any severance or change-of-control payments,
bonus or success fees, or constructive termination payments, other than the
amount due you under the Change in Control Plan arising out of the Xmark
Transaction. The Company acknowledges the $1,131,400 liability to you under the
Change in Control Plan, resulting from the Xmark Transaction. Such payment will
be made to you under the terms of the Change in Control Plan.     b.  
Simultaneous with and as a condition to the payment of the amount due you under
the Change in Control Plan, you hereby agree as follows:

(i) You, on behalf of yourself and each of your personal and legal
representatives, heirs, devisees, executors, successors and assigns, hereby
acknowledge full and complete satisfaction of, and fully and forever waive,
release, acquit, and discharge the Company and/or any of its past or present
members, officers, directors, affiliates (excluding Applied Digital Solutions,
Inc. d/b/a Digital Angel), employees, stockholders, associates, owners,
partners, accountants, representatives, lawyers, agents, parents, subsidiaries,
predecessors, successors and assigns, and each of such entities’ members,
officers, directors, affiliates, employees, stockholders, associates, owners,
partners, accountants, representatives, lawyers and agents, and their respective
parents, subsidiaries, predecessors, successors, assigns, estates, personal
representatives, beneficiaries and heirs, and all persons acting by, through,
under, or in concert with them, or any of them, whether or not they are
specifically referred to therein (hereinafter collectively referred to as the
“Released Parties”), from any and all claims, causes of action, grievances,
demands, rights, liabilities, damages of any kind, obligations, costs, expenses,
liabilities, and debts, of every kind and nature whatsoever, whether based on
statute, tort, contract, common law, equity, or other theory of recovery,
whether known or unknown, suspected or unsuspected, or fixed or contingent,
which you hold or at any time previously held against the Company arising out of
or relating to your employment with the Company prior to the closing of the
Xmark Transaction, under the terms set forth within the letter agreement from
the Company to you, as agreed to and accepted on August 2, 2006 (the “Offer
Letter”), or ever had or presently have against the Released Parties, or any of
them, for any reason whatsoever during the time period preceding the closing of
the Xmark Transaction, including, but not limited to, any claims in your
capacity as an officer or stockholder of the Company, or as a current or former
employee, officer or stockholder of any of the Released Parties, with the
exception of claims challenging the validity of, or alleging breaches of, this
letter agreement. The general release contemplated within this Section 7
specifically includes, but is not limited to, any further obligation under the
Change in Control Plan, other than the amount due you upon the closing of the
Xmark Transaction. Notwithstanding the foregoing, you retain all rights
conferred to you under this letter agreement, as well as the restricted stock
award agreements between the Company and you, dated March 2, 2007 and
January 24, 2008, including any claims in connection therewith.
(ii) You hereby agree not to sue or pursue any claim or action against the
Company with respect to any cause of action released in this Section 7. You
agree that, if any such claim referenced herein is filed, pursued or otherwise
prosecuted, you waive your right to relief from such claim, including the right
to damages, attorneys’ fees, costs, and any and all other relief, whether legal
or equitable, sought in connection with such claim. You further agree that, if
you, or anyone on your behalf, file, pursue or otherwise prosecute any such
claim, you

2



--------------------------------------------------------------------------------



 



shall be liable for the payment of all damages and costs, including attorneys’
fees, incurred by the Company in connection with such claim, and the Company
shall no longer be obligated to make any severance or constructive termination
payment not already made to you, except as contemplated under this letter
agreement.
(iii) You represent and warrant to the Released Parties that there has been no
assignment or other transfer of any interest in any claim by you, with respect
to any of the claims set forth in Section 7(b)(i), that you may have against the
Released Parties or any of them.
(iv) You hereby agree that the general release contained in this Section 7 is
intended to cover all matters related to your employment with the Company prior
to the closing of the Xmark Transaction, including, without limitation, any and
all payments under the Offer Letter and the Change in Control Plan, including
any severance payment, change of control payment, bonus or success fee, or
constructive termination payment under any other agreement or plan of the
Company.
(v) No reference within the general release contained in this Section 7 to any
specific claim, statute or obligation is intended to limit the scope of the
general release, and, notwithstanding any such reference, the general release
contained in this Section 7 will be effective as a full and final bar to all
claims that are released herein.
(vi) The Company expressly acknowledges that the foregoing releases do not
release the Company of any obligations to pay the amounts due to you under
either this letter agreement or the Change in Control Plan.

  c.   You acknowledge that the performance of your obligations under this
letter agreement, including, but not limited to, your agreement to the terms of
the general release contained within this Section 7, is an express condition to
the Company’s obligations to pay any amounts due to you under either (i) this
letter agreement or (ii) the Change in Control Plan.

  8.   Governing Law and Venue – The internal substantive laws of the State of
Florida, excluding its conflict and choice of law principles, shall govern all
questions related to the execution, construction, validity, interpretation and
performance of this letter agreement and to all other issues and claims arising
under or related to it. Any action to enforce the terms of this letter agreement
shall be brought in a court of competent jurisdiction located in West Palm
Beach, Florida.     9.   Severability – The provisions of this letter agreement
are fully severable. Therefore, if any provision of this letter agreement is for
any reason determined to be invalid or unenforceable, such invalidity or
unenforceability will not affect the validity or enforceability of any of the
remaining provisions. Furthermore, any invalid or unenforceable provisions will
be modified or restricted to the extent, and in the manner, necessary to render
the same valid and enforceable, or, if such provision cannot under any
circumstances be modified or restricted, it will be excised from the agreement
without affecting the validity or enforceability of any of the remaining
provisions.     10.   Entire Agreement – This letter agreement sets forth the
entire agreement between the parties hereto, and supersedes any prior agreements
between the parties hereto pertaining to the subject matter of this letter
agreement, including the Offer Letter.     11.   No Representations – The
parties to this letter agreement acknowledge that, except as set forth herein,
no representations of any kind or character have been made by any other party or
the party’s agents, representatives, or attorneys to induce the execution of
this letter agreement. It is further understood and agreed that you have not
relied upon any advice

3



--------------------------------------------------------------------------------



 



      whatsoever from the Company or the Company’s attorneys in agreeing to
enter into this letter agreement.

  12.   No Modification and Waiver – No modification or waiver of the terms of
this letter agreement shall be effective, unless it appears in a writing signed
by both parties to this letter agreement.     13.   Interpretation of Agreement
– The language of all parts in this letter agreement shall be construed as a
whole, according to fair meaning, and not strictly for or against any party to
this letter agreement notwithstanding any later-claimed ambiguities.     14.  
Successors and Assigns – This letter agreement will be binding upon, and will
inure to the benefit of, you and your personal and legal representatives, heirs,
devisees, executors, successors, and assigns, and the Company and its successors
and assigns.     15.   Counterparts – This letter agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Furthermore, signatures
delivered via facsimile transmission shall have the same force and effect as the
originals thereof, except that any party to this letter agreement has the right
to insist on receipt of the original signature of the other party before
complying with its own obligations under this letter agreement.     16.  
Agreement May Become Null and Void – If applicable, this letter agreement shall
become null and void and have no further force or effect upon the earlier to
occur of (i) the purchase agreement in connection with the Xmark Transaction not
being executed by the parties thereto by May 23, 2008 or (ii) the closing date
of the Xmark Transaction not occurring on or prior to December 31, 2008, under
either of which circumstances the current terms of your employment shall remain
in full force and effect without modification.

[remainder of page intentionally left blank; signature page follows]

4



--------------------------------------------------------------------------------



 



             
Sincerely,
      Accepted by:    
 
           
VERICHIP CORPORATION
           
 
           
/s/ Scott R. Silverman
      /s/ William J. Caragol    
 
Scott R. Silverman
     
 
William J. Caragol    
Chairman and Chief Executive Officer
      President and Chief Financial Officer    

5